Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 1of17

Fillin this information to identify your case:

Debtor 1 JOSE R MARTINEZ-CHICAS
First Name Middle Name Last Name

Debtor 2 ARACELI G DIAZ
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number 20-51150

(If known) Check if this is an

amended filing

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible, Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executery contracts

on Schedule A/B: Property (Official Form 1064/8) and on Schedute G: Executery Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
C1 No. Goto Part 2.

fy] Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and
show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
more space is needed for priority unsecured claims, fill out the Continuation Page of Part 7. If more than one creditor holds a particular
claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
cl $14,000.00 $14,000.00 $0.00
Fe Creditors Name Last 4 digits of account number _ _
PO Box 7346 When was the debtincurred? 2018

 

Number Street

 

As of the date you file, the claim is: Check all that apply.
( Contingent
oO Untiquidated

 

 

Philadelphia PA 19101 :

City State = ZIP Code ee

Who incurred the debt? = Check one. Type of PRIORITY unsecured claim:

( Debtor 7 only Domestic support obligations
Debter 2 only Taxes and certain other debts you owe the government
Debtor 1 and Debtor 2 only (DO Claims for death or personal injury while you were

(_] Atieast one of the debtors and another intoxicated

CJ Check it this claim is for a community debt (] Other. Specify

Is the claim subject to offset?
fy] No

Oo Yes

Official Form 106E/F Schedule E/F: Creditors Whe Have Unsecured Claims page 1
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 2 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
[] No. You have nothing to report in this part. Submit this form to the court with your other schedules.

w Yas

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
type of claim itis. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list ihe other creditors in
Part 3. lf more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Pari 2.

 

 

 

 

41
Aargon Agency

 

Nonprionity Creditors Name
8668 Spring Mountains Road
Number Street

 

 

 

Las Vegas NV 89417
City State ZIP Code
Who incurred the debt? Check one.

(I) Debtor 1 only
Debtor 2 only
[4] Debtor 1 and Debtor 2 only
LD Atleast one of the debtors and ancther

0 Check if this claim is for a community debt
Is the claim subject to offset?

fy] No
oO Yes

4.2

ALDOUS AND ASSOCIATES
Nonpriority Creditors Name

PO BOX 171374

Number Street

 

 

 

 

 

 

 

SALT LAKE CITY UT 84117
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
C Debter 2 only
Debter 1 and Debtor 2 only
{J At least one of the debtors and another
C0 Check if this claim is for a community debt
Is the claim subject to offset?
fy] No
oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$2,275.00
Last 4 digits of account number _

When was the debt incurred? 6/2020

As of the date you file, the claim ig: Check all that apply.
CJ Contingent

[J Untiquidated

C Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
[J Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fj Other. Specify
Collecting for -NORTHERN NEVADA MEDICAL CENTER

___ $214.00
Last 4 digits of account number _

When was the debtincurred? 2/2090

As of the date you file, the claim is: Check all that apply.
0 Contingent

FF) unliquidated

(] Disputed

Type of NONPRIORITY unsecured claim:
Student loans
(C] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[) Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting for - VERITY FITNESS RENO

page 2
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 3 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known} _20-51150

Part 2: [Re NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

 

 

4.3

AMSHERCOLLECTIONSERVICES
Nonpriority Creditors Name
4524 SOUTHLAKE PARKWAY STE. 15

Number Street

 

 

 

 

 

BIRMINGHAM AL 35243
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
(] Debtor 2 only
Debtor 1 and Debtor 2 only
(Lj Atleast one of the debtors and another

0 Check if this claim is for a community debt
Is the claim subject to offset?

No

C] Yes

4.4

BARCLAYS BANK DELAWARE
Nonpriority Creditors Name
PO BOX 8803

Number Street

 

 

 

 

 

 

 

WILMINGTON DE 19899
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
[ Debtor 2 only
Debtor 1 and Debtor 2 only
[J At least one of the debtors and another
C Check if this claim is for a community debt

Is the claim subject to offset?
M No

oOo Yes

45

 

 

 

 

Capital One
Nonpriority Creditors Name
PO Box 30285
Number Street

 

 

 

Salt Lake City UT 84130
City State ZIP Code
Who incurred the debt? Check one.

[) Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and ancther
(LJ Check if this claim is for a community debt
Is the claim subject to offset?
a) No
| Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$74.00
Last 4 digits of account number ___

When was the debtincurred? 1/2020

As of the date you file, the claim is: Check all that apply.
1 Contingent

(J Uniliquidated

(J Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specity
Collecting for -DISH NETWORK

$1.00
Last 4 digits of account number

When was the debt incurred? 1/2013

As of the date you file, the claim is: Check all that apply.
(] Contingent

( Unliquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
(I) Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[J Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$395.00
Last 4 digits of account number _ _

When was the debt incurred? 4/2018

As of the date you file, the claim is: Check all that apply.
(1 Contingent

(1) Untiquidated

| Disputed

Type of NONPRIORITY unsecured claim:
(] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Credit Card

page 3
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 4 of 17

Debtor +
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known} _20-51150

Ee Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.6

CASH t LOANS
Nonpriority Creditor's Name
5890 S. VIRGINIA BLDG. 1

Number Street

 

 

 

 

 

 

 

RENO NV 89502
City State ZIP Code
Who incurred the debt? Check one.

(I Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
CJ Atleast one of the debtors and another
D0 Check if this claim is for a community debt
Is the claim subject to offset?
No
C Yes

47

 

 

 

 

Cavalry Portfolio Services
Nonpriority Creditors Name

500 Summit Lake Drive, STe 400
Number Street

 

 

 

Valhalla NY 10595
City State ZIP Code
Who incurred the debt? Check one.

(GQ Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?
By No

0 Yes

4.8

CB INDIGO/GF
Nonpriority Creditors Name
PO BOX 4499
Number Street

 

 

 

 

 

 

 

BEAVERTON OR 97076
City State ZIP Code
Who Incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another
CJ Check if this claim is for a community debt
Is the claim subject to offset?
Fy No
C] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$500.00
Last 4 digits of account number

When was the debt incurred?

2018
As of the date you file, the claim is: Check all that apply.

[J Contingent
[ Unliquidated
CO Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
(] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(C] Pebts to pension or profit-sharing plans, and other similar debis
fy] Other. Specify
Credit Card

$428.00
Last 4 digits of account number

When was the debt incurred?

12/2014

As of the date you file, the claim is: Check all that apply.
(1 Contingent

(] Untiquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
L Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specity
Collecting for -SYNCHRONY BANK

$528.00
Last 4 digits of account number _

When was the debtincurred? 2/2020

As of the date you file, the claim is: Check afl that apply.
C) Contingent

[J Uniliquidated

CD Disputed

Type of NONPRIORITY unsecured claim:
Student loans
(] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

page 4
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 5of17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _ 20-51150

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

 

4.9

CHECK CITY
Nonpriority Creditors Name
10590 N. MCCARRAN BLVD

Number Street

 

 

 

 

 

 

RENO NV 69503
City State ZIP Code
Who incurred the debt? = Check one.

[] Debtor 1 only
Debtor 2 only
iy] Cebtor 1 and Debtor 2 only
(J Atleast one of the debtors and another

(0 Check if this claim is for a community debt
Is the claim subject to offset?

No

J Yes

4.10

CITICARDS CBNA
Nonpriority Creditors Name
PO BOX 6241

Number Street

IBS CDV DISPUTES

 

 

 

 

 

SIOUX FALLS $D 57117
City State ZIP Code
Who incurred the debt? Check one.
( Debtor 1 only

Debtor 2 only
f¥] Debtor 1 and Debtor 2 only
oO At least one of the debtors and another

CO Check if this claim is for a community debt

Is the claim subject to offset?
J No

D Yes
4.11

COMENITYBANK/VICTORIASSECRET
Nonpriority Creditors Name

PO BOX 182789
Number Street

 

 

 

 

 

 

 

COLUMBUS OH 43218
City State ZIP Code
Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only

Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?
M4 No

Oo Yes

Ofticial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$1,568.00
Last 4 digits of account number __
When was the debt incurred? 2018
As of the date you file, the claim is: Check all that apply.

C Contingent
C Unliquidated
Disputed

Type of NONPRIORITY unsecured claim:
(J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
f¥] Other. Spacify
Non-Purchase Money

$198.00
Last 4 digits of account number ee

When was the debtincurred? 9/2020

As of the date you file, the claim is: Check all that apply.
J Contingent

[ Unliquidated

(I) Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[j Debts to pension cr profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$935.00
Last 4 digits of account number __

When was the debt incurred? 7/2018

As of the date you file, the claim is: Check all that apply,
DD Contingent

LJ Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
[ Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[7] Debts to pension or profit-sharing plans, and other similar debts
Other. Spacify
Credit Card

page 5
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 6 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.42

COX COMMUNICATIONS
Nonpriority Creditors Name
PO BOX 1259

Number Streat

 

 

 

 

 

 

 

OAKS PA 19456
City State —-_ ZIP Code
Who incurred the debt? Check one.

[I Oebtor 1 only
Debtor 2 only
f¥] Debtor 1 and Debtor 2 only
(J At least one of the debtors and another
(0 Check if this claim is for a community debt

Is the claim subject to offset?
No
Oo Yes

4.13

Credit One Bank
Nonpriority Creditors Name
PO Box 98872

Number Street

 

 

 

 

 

 

 

Las Vegas NV_ 89193
City State = ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
(J Pebtor 2 only
Debtor 1 and Debtor 2 only
[J At least one of the debtors and another

[) Check if this claim is for a community debt

ts the claim subject to offset?
vw No

oO Yes
4.14

DEPT OF ED/NAVIENT
Nonpriority Creditors Name
123 JUSTISON STREET 3AD FLOOR

Number Street

 

 

 

 

 

 

 

WILMINGTON DE 19801
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
fy] Debtor 2 only
Debtor 1 and Debtor 2 only
(J At least one of the debtors and another
(J Check if this claim is for a community debt
Is the claim subject to offset?
4 No
(] Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$480.00
Last 4 digits of account number __
When was the debtincurred? 2019
As of the date you file, the claim is: Check all that apply.

( Contingent
CO Uniliquidated

L) Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[J Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
UNSECURED DEBT

$308.00
Last 4 digits of account number _ __

When was the debtincurred? 2/2090

As of the date you file, the claim is: Check all that apply,

(C) Contingent
[FD Unliquidated
J Disputed

Type of NONPRIORITY unsecured claim:
(L] Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
((] Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specity
Credit Card

$10,184.00
Last 4 digits of account number

When was the debtincurred? 2/2015

As of the date you file, the claim is: Check all that apply.
C1 Contingent

CO Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Oo Debts to pension or profit-sharing plans, and other similar debts
(CJ Other. Specify

page 6
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 7 of 17

Debtor 4
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known} _20-51150

Part: [et NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.15

 

 

 

 

Discover Financial Services
Nonpriority Creditors Name
PO BOX 15316

Number Street

 

 

 

WILMINGTON DE 19850
City State ZIP Code
Who incurred the debt? Check one.

(1) Debtor 1 only
Debtor 2 only
fy] Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another

[] Check if this claim is for a community debt
Is the claim subject to offset?

No
Oo Yes

4.16

DIVERSIFIED ADJ SVC
Nonpriority Creditors Name
600 COON RAPIDS BLVD NW

Number Street

 

 

 

 

 

 

 

COON RAPIDS MN §5433
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
(J Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another
CJ Check if this claim is for a community debt

Is the claim subject to offset?
No
Cl Yes

4.17

 

 

 

 

First Premier Bank
Nonpriority Creditors Name
3820 N LOUISE AVE.

Number Street

 

 

 

SIOUX FALLS SO 57107
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
( Dsbtor 2 only
Debtor 1 and Debtor 2 only
[J At least one of the debtors and another
(CJ Check if this claim is for a community debt

Is the claim subject to offset?
No
(i Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$3,634.00
Last 4 digits of account number ___

When was the debtincurred? 4/2018

As of the date you file, the claim is: Check all that apply.

( Contingent
DJ Uniliquidated

C) Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Cher. Specify
Credit Card

$7,884.00
Last 4 digits of account number __

When was the debtincurred? 8/2020

As of the date you file, the claim is: Check all that apply.
OJ Contingent

( Unliquidated

( Disputed

Type of NONPRIORITY unsecured claim:
(I Student loans
(1) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[) Batts to pension or profit-sharing plans, and other similar debts
Other. Specify
Collecting for -SPRINT

$490.00
Last 4 digits of account number _

When was the debtincurred? 1/2013

As of the date you file, the claim is: Check all that apply.
(1 Contingent

[) Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
(J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
( Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

page 7
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 8 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4,18

FLEXIABLITY CAPITAL
Nonprionty Creditors Name

1501 BROADWAY STE. 1511
Number Street

 

 

 

 

 

 

 

NEW YORK NY 10036
City State ZIP Code
Who Incurred the debt? Check one.

[ Debtor 1 only

(J Debtor 2 only

fy] Debtor 1 and Debtor 2 only

[D Atleast one of the debtors and another

( Check if this claim is for a community debt
Is the claim subject to offset?

No

CI Yes

4.19

HATCH CARD
Nonpriority Creditors Name
PO BOX 7775
Number Street

PMB 68032

 

 

 

 

 

SAN FRANCISCO CA 94120
City State ZIP Code
Who incurred the debt? Check one.

[7] Debtor 1 only

[J Debtor 2 only

Debtor 1 and Debtor 2 only

im At least one of the debtors and another

( Check if this claim is for a community debt

Is the claim subject to offset?
w No

Ol Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Ctaims

Total claim

$13,092.00
Last 4 digits of account number __
When was the debtincurred? 2019
As of the date you file, the claim is: Check all that apply.

D1 Contingent
(C] Unliquidated
( Disputed

Type of NONPRIORITY unsecured claim:
[ij Student loans
(J Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Credit Card

$4,407.00
Last 4 digits of account number __
When was the debt incurred? 2019

As of the date you file, the claim is: Check all that apply.

C1 Contingent
LF Untiquidated

(Q Disputed

Type of NONPRIORITY unsecured claim:
[J Student loans
[J Obligations arising oul of a separation agreement or divorce
that you did not report as priority claims
[) Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

page 8
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 9 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

previous page. Total claim
4.20 $1,172.00
Hospital Collection Services Last 4 digits ofaccountnumber —__
Nonpriority Crediters Name ; >;
PO BOX 872 When was the debt incurred? 5/2017
Number Street As of the date you file, the claim is: Check all that apply.
C1 Contingent
[J Unliquidated
L) Disputed
RENO NV 89504
City State ZIP Code Type of NONPAIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
D Oe > ali [[] Obligations arising out of a separation agreement or divorce
5 Debtor 1 and D btor 2 on! that you did not report as priority claims
ee [J Debts to pension or profit-sharing plans, and other similar debts
(J Atleast one of the debtors and another Other, Specify
([) Check if this claim is for a community debt Collecting for -SIERRA EMERGENCY PHYS.
Is the claim subject to offset?
No
CT Yes
COLLECTING FOR NO. NV EMERGENCY PHYS.
4.21 $0.00
JOSEPH A. GELLER, ESQ. Last 4 digits of account number
Nonpriority Creditors Name a

823 LAS VEGAS BLVD. S., SUITE 240

Number Street

 

 

 

LAS VEGAS NV 89101
City State ZIP Code
Who incurred the debt? Check one.

( Debtor 1 only
[ Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atieast one of the debtors and another
( Check if this claim is for a community debt

Is the claim subject to offset?
M No

oOo Yes

Ofticial Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred? 11/2020

As of the date you file, the claim Is: Check all that apply.
[D) Contingent

CO Unliquidated

> Disputed

Type of NONPAIORITY unsecured claim:
[ Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts te pension or profit-sharing plans, and other similar debts
Other, Specify
Attorney for - WADDELL SERAFINO GEARY RECHNER JENE

page 9
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 10 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.22

MIDLAND CREDIT MANAGEMENT
Nonpriority Creditors Name

PO BOX 51319

Number Street

 

 

 

 

 

 

 

LOS ANGELES CA 90051
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
[ Debtor 2 only
Debtor 1 and Debtor 2 only
(J At teast one of the debtors and another

(C Check if this claim is for a community debt

Is the claim subject to offset?

J No

oO Yes

COLLECTING FOR SYNCHRONY BANK

4.23

NEVADA MEDICAID
Nonpriority Creditors Name
PO BOX 30042
Number Street

 

 

 

 

 

 

 

RENO NV 89520
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
[] Debtor 2 only
Debtor 1 and Debtor 2 only
[j Atleast one of the debtors and another
(C] Check if this claim is for a community debt
Is the claim subject to offset?
fy] No
oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total clalm

$1,363.00
Last 4 digits of account number

2016
As of the date you file, the claim is: Check all that apply.

(1 Contingent
[] Unliquidated
CO Disputed

When was the debt incurred?

Type of NONPRIORITY unsecured claim:
[DD Student loans
(Lj Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
((] Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting for -BARCLAYS BANK

$35,126.00
Last 4 digits of account number __
When was the debtincurred? 2019
As of the date you file, the claim is: Check all that apply.

OD Contingent
| Unliquidated
D7 Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
Fy] Other. Specify
Medical

page 10
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 11 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

Part 2: a NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.24

NEVADA MEDICAID
Nonprionty Creditor's Name
PO BOX 30042

Number Street

 

 

 

 

 

 

RENO NV 89520
City Slate ZIP Code
Who incurred the debt? Check one.

[7] Bebtor 1 only
Debtor 2 only
f¥] Debtor 1 and Debtor 2 only
LD Atleast one of the debtors and another
(0 Check if this claim is for a community debt
is the claim subject to offset?
No
oOo Yes

4.25

 

 

 

 

Northern Nevada Medical Center
Nenpriority Creditors Name
PO BOX 740433

Number Street

 

 

LOS ANGELES CA 90074

City State = ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

[) Debtor 2 only

Debtor 1 and Debtor 2 only

[Lj Atleast one of the debtors and another

(J Check if this claim is for a community debt
Is the claim subject to offset?

No

ry Yes

4.26

NV ENERGY
Nonpriority Creditors Name
PO BOX 20073
Number Street

 

 

 

 

 

 

RENO NV 89520
Cily State ZIP Code

Who incurred the debt? Check one.

CO Debtor 1 only

(J Debtor 2 only

Debtor 1 and Debtor 2 only

oO At least one of the debtors and another

fy] Check if this claim is for a community debt

Is the claim subject to offset?
No
0 Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$35,126.00
Last 4 digits of account number

yorzoz0
As of the date you file, the claim is: Check all that apply.
(0 Contingent

[) Unliquidated

[] Disputed

When was the debt incurred?

Type of NONPRIORITY unsecured claim:
[) Student loans
( Obligations arising out of a separation agreement or divorce
that you did net report as priority claims
(] Debts to pansion or profit-sharing plans, and other similar debts
7] Other. Specify
Non-Purchase Money

$1,227.00
Last 4 digits of account number __
When was the debtincurred? 2018

As of the date you file, the claim is: Check ail that apply.
0 Contingent

(7 Unliquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Medical

$3,557.00
Last 4 digits of account number __
When was the debtincurred? 2020

As of the date you file, the claim is: Check all that apply,

C1 Contingent
[j Unliquidated

CL] Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(] Debts to pension or profit-sharing plans, and other similar debts
f¥J Other. Specify
Vendor

page 11
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 12 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

ee Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.27

ONLINE INFORMATIO SERVICES
Nonpriority Creditor's Narne

PO BOX 1489

Number Streat

 

 

 

 

 

 

 

WINTERVILLE NC 28590
City State ZIP Coda
Who incurred the debt? Check one.

[ Dabtor 1 only
Debtor 2 only
f¥] Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another
(J Check if this claim is for a community debt

is the claim subject to offset?
No
oO Yes

4.28

PLAIN GREEN LOANS
Nonpriority Creditors Name
93 MACK ROAD STE. 600

Number Street

 

 

 

 

 

 

 

BOX ELDER MT §9521
City Slate ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
LC) Debtor 2 only
Debtor 1 and Debtor 2 only
(] Atleast one of the debtors and another

(] Check if this claim is for a community debt

Is the claim subject to offset?
fy] No

oO Yes
4.29

RESURGENT/LVNV FUNDING
Nonprionty Creditors Name
PO BOX 10497

Number Street

 

 

 

 

 

 

GREENVILLE sc 29603
City State ZIP Code

Who incurred the debt? Check one.
Debtor 1 only

[ Debtor 2 only

Debtor 1 and Debtor 2 only

oO Atieast one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject to offset?
fy No

oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total clalm

$630.00
Last 4 digits of account number _

When was the debtincurred? 42/2019

As of the date you file, the claim is: Check all that apply.

OJ Contingent
( Unliquidated

CD Disputed

Type of NONPRIORITY unsecured claim:
( Student loans
() Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[[] Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting for -SOUND PHYS. EMERG. MED OF NV

$1,574.00
Last 4 digits of account number __
When was the debt incurred? 2019
As of the date you file, the claim is; Check all that apply.

(1 Contingent
() Unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:
(] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Spacify
Non-Purchase Money

$365.00
Last 4 digits of account number _ __ _,

When was the debt incurred? 12/201 9

As of the date you file, the claim is: Check all that apply.
(J Contingent

F Unliquidated

CJ Disputed

Type of NONPRIORITY unsecured claim:
(J Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
i] Other. Specify
Credit Card

page 12
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 13 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known} _20-51150

EE your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.30

SECURITY FINANCE
Nonpriority Creditors Name
PO BOX 1893

Number Street

 

 

 

 

 

 

 

SPARTANBURG sc 29304
City Slate ZIP Code
Who incurred the debt? Check one.

CD Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?
w No

oO Yes

4.31

SYNCB/CHEVRON
Nonpriority Creditors Name
PO Box 965015
Number Street

 

 

 

 

 

 

 

Orlando FL 32896
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
(j Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and another

C] Check if this claim is tor a community debt

Is the claim subject to offset?
fy No

Oo Yes
4.32

THE BANK OF MISSOURI
Nonpriority Creditors Name

PO BOX 85710

Number Street

 

 

 

 

 

 

 

SIOUX FALLS sb 57118
City State ZIP Code
Who incurred the debt? Check one.

( Debtor 4 only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and ancther
[L) Check if this claim is for a community debt
ls the claim subject to offset?
fy] No
Oj Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$359.00
Last 4 digits of account number

3/2017

As of the date you file, the claim is: Check all that apply.
[) Contingent

(J Unliquidated

C0 Disputed

When was the debt incurred?

Type of NONPRIORITY unsecured claim:
[J Student loans
[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(I) Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Collecting tor -TEMPOE LLC

$1,330.00
Last 4 digits of account number ___

When was the debtincurred? 4/9003

As of the date you file, the claim is: Check all that apply.
0 Centingent

[J Unliquidated

[] Disputed

Type of NONPRIORITY unsecured claim:
(] Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$609.00
Last 4 digits of account number LL

When was the debtincurred? 2/2020

As of the date you file, the claim is: Check al! that apply.

C1 Contingent
[) Unliquidated

( Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
Other. Spacify
Credit Card

page 13
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 14 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _20-51150

Ea Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.
4.33
UPLIFT INC.

Nonpriority Creditors Name
801 EL CAMINO REAL
Number Street

 

 

 

 

 

 

 

MENLO PARK CA 94025
City State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
(] Debtor 2 only
Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another

[J Check if this claim is for a community debt

Is the claim subject to offset?
f] No

O Yes
4.34

US BANK
Nonpriosity Creditors Name
PO BOX 108

Number Street

 

 

 

 

 

 

 

SAINT LOUIS MO 63166
City State = ZIP Code
Who incurred the debt? Check one.

(J Debtor 1 only
Debtor 2 only
fy] Debtor 1 and Debtor 2 only
[J At least one of the debtors and another
[) Check if this claim is for a community debt
Is the claim subject to offset?
a) No
D Yes

4.35

 

 

 

 

Waste Management
Nonpriority Creditor's Name
100 Vassar Street
Number Streat

 

 

 

 

Reno NV 89502
City State ZIP Code
Who incurred the debt? Check one.

CD Debtor i only
Debtor 2 only
Debtor 1 and Debtor 2 only
(J Atleast one of the debtors and another
fy] Check if this claim is for a community debt
Is the claim subject to offset?
No
CO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$1,130.00
Last 4 digits of account number

When was the debt incurred?

2019

As of the date you file, the claim is: Check all that apply.
[J Contingent

[L unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
() Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
7] Other. Specity
Credit Card

$8,689.00
Last 4 digits of account number _

When was the debtincurred? 11/2017

As of the date you file, the claim is: Check all that apply.
1 Contingent

CD Uniliquidated

C Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[J Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$1,063.00
Last 4 digits of account number __
When was the debtincurred? 2020

As of the date you file, the claim is: Check all that apply.

[) Contingent
(] Unliquidated
0 Disputed

Type of NONPRIORITY unsecured claim:
Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(1 Debts to pension or profit-sharing plans, and other similar debts
fr] Other. Specify
Vendor

page 14
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 15 of 17

Debtor 1
Debtor 2

JOSE R MARTINEZ-CHICAS
ARACELI G DIAZ

Case number (if known) _ 20-51150

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.36

 

 

 

 

Wells Fargo Card Services
Nonpriority Creditors Name
PO Box 10347

Number Street

 

 

 

Des Moines IA 50306
Cily State ZIP Code
Who incurred the debt? Check one.

C Debtor 1 only

Debtor 2 only

([] Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?
No
oO Yes

4.37

WILLIAM BAKER
Nonpriority Creditors Name
PO BOX 33354
Number Street

 

 

 

 

 

 

 

RENO NV 89533
City State ZIP Code
Who incurred the debt? Check one.

(Q Debtor 1 only
Debtor 2 only
( Debtor 1 and Debtor 2 only
At least one of the debtors and another
OD Check if this claim is for a community debt

Is the claim subject to offset?
a No

| Yas
PENDING LAWSUIT AGAINST DEBTORS

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$7,243.00
Last 4 digits of account number ar:

When was the debt Incurred? 10/2002

As of the date you file, the claim is: Check all that apply,
0 Contingent

(CJ Uniiquidated

(C Disputed

Type of NONPRIORITY unsecured claim:
[J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Credit Card

__Unknown
Last 4 digits of account number

When was the debtincurred? 2019

As of the date you file, the claim is: Check all that apply.

CJ Contingent
Unliquidated
Disputed

Type of NONPRIORITY unsecured claim:
[J Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
(] Debts to pension or protit-sharing plans, and other similar debts
Other. Specify
Attorney for -SILVIA LLOYD

page 15
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 16 of 17

Debtor + JOSE R MARTINEZ-CHICAS
Debtor2 = ARACELI G DIAZ Case number {if known) _20-51150

 

ree acc the Amounts for Each Type of Unsecured Claim

§. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations Ga. $0.00
from Part 1
6b. Taxes and certain other debts you owe the government 6b. $1 4,000.00
6c. Claims for death or personal injury while you were intoxicated 6c. $0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. 4 $0.00
6e. Total. Add lines 6a through 6d. 6d. $14,000.00
Total claim
Total claims 6f. Student loans 6f. $10,184.00
from Part 2
6g. Obligations arising out of a separation agreement or divorce 6g. $0.00
that you did not report as priority claims
6h. Debts to pension or profit-sharing plans, and other similar 6h. $0.00
debts
6i. Other. Add all other nonpriority unsecured claims. Write that amount here. Gi. + $137,974.00
6). Total. Add lines 6f through 6i. 6j. $148,158.00
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page 16
Case 20-51150-btb Doc 26 Entered 03/19/21 11:52:13 Page 17 of 17

Fill in this information to identify your case:

Debtor 7 JOSE R MARTINEZ-CHICAS
First Name Middle Name Last Name

Debtor 2 ARACELI G DIAZ
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number 20-51150

fif known) 7] Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12/15

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

fy] No

[J Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119}.

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are
true and correct,

 

 

X /s/ JOSE R MARTINEZ-CHICAS X /s/ ARACELIG DIAZ
JOSE R MARTINEZ-CHICAS, Debtor 1 ARACELI G DIAZ, Debtor 2
Date 03/19/2021 Date 03/19/2021

MM /DD/YYYY MM/DD/YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules page 1
